Citation Nr: 1129782	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  07-30 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to dependency and indemnity compensation under the provisions of 38 U.S.C.A. § 1318.  

3.  Entitlement to an effective date prior to February 1, 2008, for the payment of Department of Veterans Affairs improved death pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1941 to October 1945.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Manchester, New Hampshire, Regional Office (RO) which denied service connection for the cause of the Veteran's death.  In January 2007, the RO denied dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1318 (West 2002).  In January 2008, the Appellant submitted a Motion to Advance on the Docket.  In February 2008, the RO granted Department of Veterans Affairs (VA) improved death pension benefits; effectuated the award as of January 25, 2008; and effectuated payment for the period from February 1, 2008, to January 31, 2009.  In April 2008, the Board granted the Appellant's Motion to Advance on the Docket and remanded the Appellant's appeal to the RO for additional action.  

In January 2010, the Board remanded issues of service connection for the cause of the Veteran's death; DIC under the provisions of 38 U.S.C.A. § 1318; and an effective date prior to February 1, 2008, for the payment of VA improved death pension benefits to the RO for further action.  

In January 2011, the Board requested an opinion from a Veterans Health Administration (VHA) medical expert.  In April 2011, the requested VHA opinion was incorporated into the record.  In April 2011, the Appellant was provided with a copy of the VHA opinion.  In April 2011, the Appellant submitted additional argument.  
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

In August 2008, the Appellant submitted a claim of entitlement to special monthly pension based on the need for regular aid and attendance.  The issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it.  The issue is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The Veteran died in August 2006.  

2.  The Veteran's August 2006 death certificate enumerates the causes of the death as congestive heart failure, renal failure, and diabetes mellitus.  

3.  At the time of Veteran's death, service connection was in effect for a generalized anxiety disorder evaluated as 50 percent disabling, right foot cold injury residuals evaluated as 20 percent disabling, left foot cold injury residuals evaluated as 20 percent disabling, and flatfeet evaluated as noncompensable.  The Veteran had a combined rating of 70 percent.  

4.  A total rating for compensation purposes based on individual unemployability was granted and effectuated as of March 1, 2004.  

5.  In January 2007, the RO denied the Appellant's claim of entitlement to VA improved death pension benefits.  The Appellant was informed in writing of the adverse decision and her appellate rights in January 2007.  The Appellant did not submit a notice of disagreement with the decision.  

6.  The Appellant's January 2008 claim for VA improved death pension benefits was received on January 25, 2008.  


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by active service did not cause or contribute substantially or materially to cause the Veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.312, 3.326(a) (2010).  

2.  The criteria for DIC under the provisions of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.22, 3.102, 3.159, 3.326(a), 20.1106 (2010).  

3.  The criteria for an effective date prior to February 1, 2008, for the payment of VA improved death pension benefits have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.31, 3.102, 3.155, 3.159, 3.326(a), 3.400 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that the VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The notice must be provided to a claimant before the initial unfavorable RO decision on a claim for VA benefits.  In regards to a claim of entitlement to service connection for the cause of the Veteran's death, the VA notice must include: (1) a statement of the disabilities, if any, for which the Veteran was service-connected at the time of his  death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected disability; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a disorder not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of the VA to conduct a predecisional adjudication of the claim prior to providing VCAA-compliant notice.  

The Appellant was issued VCAA notices in November 2006, April 2008, June 2009, and February 2010.  These letters complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a DIC claim and the relative duties of the VA and the Appellant to obtain evidence.  

The November 2006 letter was not compliant with the directives of Dingess v. Nicholson, 19 Vet. App. 473 (2006) because this letter did not provide notice of how initial ratings or effective dates are assigned for grants of service connection.  This defect, however, was cured when the RO issued the subsequent duty-to-assist letters to the Appellant in April 2008, June 2009, and February 2010, which included the requisite Dingess-compliant notice, and which was followed by a readjudication of the claims by way of Supplemental Statements of the Case (SSOC) issued in October 2009 and July 2010.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

Additionally, the February 2010 notice letter complied with the directives set forth in Hupp, to include a statement regarding the Veteran's service-connected disabilities at the time of his death.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  Following the issuance of this notice letter, the Appellant's claims were readjudicated by way of a SSOC issued in July 2010.  See Mayfield, 499 F.3d at 1323; Prickett, 20 Vet. App. at 376.  

The VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.  The VA also has a duty to assist the Appellant in the development of the claims.  This duty includes assisting the Appellant in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed.  All evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service treatment records, VA clinical documentation, and private treatment records have been obtained and incorporated into the record.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  Further, the Appellant has had the opportunity to present evidence and argument in support of her claims.  There is no indication that she has identified the existence of any further relevant evidence that has not been obtained or requested.  She has not requested a hearing in conjunction with this appeal.  

The Board has requested both a VA evaluation and a VHA opinion as to whether the Veteran's service-connected disabilities contributed substantially or materially to bringing about his death.  The VA evaluation and VHA opinion have been incorporated into the claims files.  The Appellant was provided with a copy of the VHA opinion and submitted additional argument in response to it.  

Finally, the Board is satisfied as to the substantial compliance with its April 2008 and January 2010 Remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included sending the Appellant additional VCAA notices (which she received in April 2008, June 2009, and February 2010), obtaining the Veteran's final clinical documentation from the Villa Crest Nursing Center (which were obtained and associated with the claims files), obtaining a VA medical opinion (which was obtained in June 2010), and readjudicating the claims (which was done through the October 2009 and July 2010 SSOCs).  

There remains no issue as to the substantial completeness of the Appellant's claim.  All relevant facts have been developed to the extent possible.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2010). Any duty imposed on the VA, including the duty to assist and to provide notification, has been met as set forth above.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Consequently, the Board now turns to the merits of the Appellant's claims.  


II.  Service Connection for the Cause of the Veteran's Death

In order to establish service connection for the cause of the Veteran's death, the evidence must show that disability incurred in or aggravated by active service either caused or contributed substantially or materially to the Veteran's demise.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause or be etiologically related to the cause of death.  For a service-connected disability to constitute a contributory cause of death, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010).  

The Veteran's August 2006 death certificate enumerates the causes of death as congestive heart failure, renal failure, and diabetes mellitus.  At the time of the Veteran's death, service connection was in effect for a generalized anxiety disorder, right foot cold injury residuals, left foot cold injury residuals, and flatfeet.  

The Veteran's service treatment records make no reference to a chronic heart disorder, a chronic renal disorder, or diabetes mellitus.  

An August 2006 hospital summary from Catholic Medical Center reports that the Veteran was admitted with a two week history of "feeling unwell."  He was noted to have been treated two weeks prior to admission for a transient ischemic attack (TIA).  The Veteran was diagnosed with aspiration pneumonia, stable chronic renal insufficiency, aspiration, and a poor appetite and discharged to Villa Crest Nursing and Retirement Center, a skilled nursing facility.  

Clinical documentation from Villa Crest Nursing and Retirement Center dated in August 2006 indicates that the Veteran had been recently hospitalized for pneumonitis and chronic bronchitis.  He was noted to have a history of chronic obstructive pulmonary disease, oxygen dependent congestive heart failure, diabetes mellitus, peripheral neuropathy, and recent weight loss.  The Veteran expired on August [redacted], 2006, while at patient at the facility.  

In his January 2010 Appellant's Post Remand Brief, the accredited representative conveyed that:

The Appellant relies on scientific data to support her contentions that the Veteran's service-connected generalized anxiety disorder was the probable contributor and aggravator of his congestive heart failure (CHF).  

Psychosocial factors, such as anger, anxiety, depression, hostility, Type A behavior, and various measures of social support, have been associated with the occurrence or recurrence of [cardiovascular disease].  In addition, measures of cardiovascular physiologic reactivity have been correlated with [cardiovascular disease] outcomes.  Cecil Textbook of Medicine, 22d Edition, 2004, p. 253.

A February 2010 VA medical record notes the Veteran's August 2006 hospital summary and conveys that the Veteran had a "[history] of recurrent TIA," diabetes mellitus, and coronary artery disease with two myocardial infarctions.  The Veteran's last myocardial infarction was reported to have occurred in 1984.  

A June 2010 VA evaluation states that the Veteran's claims files had been reviewed.  The physician opined that: 

It is less likely as not that the Veteran's service-connected generalized anxiety disorder caused his congestive heart failure and it is less likely as not that his service-connected disabilities contributed substantially or materially in bringing about the Veteran's death.  RATIONALE FOR OPINION GIVEN: This Veteran died of congestive heart failure, renal failure, and diabetes mellitus.  He was not service-connected for any of these conditions.  His generalized anxiety disorder did not cause or contribute significantly to any of these disorders.  It is not medically recognized that anxiety results in congestive heart failure or diabetes mellitus.  His renal failure was most likely on the basis of his [diabetes mellitus] and his [congestive heart failure] was also most likely on the basis of his [diabetes mellitus].  His ultimate cause of death seems to be the above three conditions combined with declining health and an aspiration pneumonia.  

In his October 2010 Appellant's Brief, the accredited representative asserts that the June 2010 VA evaluation "did not consider and describe the facts asked to address (sic) in the opinion;" "did not apply any reliable principles and methods in arriving at the opinion;" and "did not apply and describe the application of those methods and principles in reaching the opinion given."  The accredited representative contended that "little or no probative value" should be assigned to the June 2010 evaluation.  

The April 2011 VHA notes that the Veteran's claims files had been reviewed.  The physician opined that:

Upon my review of the provided medical records, there was no indication that the patient ever had congestive heart failure.  The patient presented to the hospital on 7/27/06 with symptoms and findings ultimately resulting in a diagnosis of left lower lobe pneumonia.  There was no mention in the records of the patient having signs or symptoms of having heart failure.  While it is possible that he developed heart failure in the interim between 8/2/06 and 8/[redacted]/06, the lack of prior supporting evidence for this diagnosis does call into question the accuracy of this diagnosis.  
Regardless of this particular point, assuming that he did die of congestive heart failure, the most likely cause of his heart failure would be an ischemic cardiomyopathy given his multiple cardiac risk factors and diffuse arteriosclerotic burden in multiple arterial beds.  The established risk factors are: elderly age, male gender, hypertension, longstanding diabetes and renal failure.  In contrast, high catecholamine levels (such as a person with a Type A personality or a person with a chronic anxiety disorder) although mentioned as a potential etiologic factor in the literature and textbooks, is widely believed to be a minor contributor to developing coronary artery disease and/or heart disease.  

Thus I believe that the Veteran's generalized anxiety disorder played a minor role in his death and it is less likely than not (i.e., probability less than 50%) that the Veteran's ultimately fatal congestive heart failure, renal failure, and/or diabetes mellitus were etiologically related to and/or increased in severity beyond their natural progression due to his generalized anxiety disorder and other service-connected disabilities.  Furthermore, I believe it is less likely than not (i.e., probability less than 50%) that the Veteran's service-connected disabilities contributed substantially or materially to bringing about the Veteran's death.  

In his May 2011 Appellant's Brief in Response to Medical Expert Opinion, the accredited representative advances that the Veteran's generalized anxiety disorder and other service-connected disabilities "contributed to the overall poor health of the Veteran and ultimately contributed to his death."  

The Board has reviewed the probative evidence of record including the Appellant's written statements on appeal.  The Appellant advances that the Veteran's generalized anxiety disorder and other service-connected disabilities contributed substantially or materially in bringing about his demise.  The Veteran's August 2006 death certificate lists the causes of the Veteran's death as congestive heart failure, renal failure, and diabetes mellitus.  The Appellant does not allege and the record does not establish that the enumerated disorders originated during active service.  The Appellant does not identify or otherwise indicate that any competent medical professional has attributed the Veteran's death to his period of active service or service-connected disabilities.  Indeed, the June 2010 VA evaluation and the April 2011 VHA expressly negate such a relationship and determined that "it is less likely as not (i.e., probability less than 50%)" that the Veteran's service-connected disabilities contributed substantially or materially in bringing about his death.  

The Appellant advances that the Veteran's fatal congestive heart failure was etiologically related to his service-connected generalized anxiety disorder.  The accredited representative cites to a medical treatise conveying that psychosocial factors have been associated with the occurrence and/or reoccurrence of cardiovascular disorders.  The April 2011 VHA opinion specifically notes that "high catecholamine levels (such as a person with a Type A personality or a person with a chronic anxiety disorder), although mentioned as a potential etiologic factor in the literature and textbooks, is widely believed to be a minor contributor to developing coronary artery disease and/or heart disease."  The physician concluded that the Veteran's "generalized anxiety disorder played a minor role in his death and it is less likely than not (i.e., probability less than 50%) that the Veteran's ultimately fatal congestive heart failure, renal failure, and/or diabetes mellitus were etiologically related to and/or increased in severity beyond their natural progression due to his generalized anxiety disorder."  

The Court and the United States Court of Appeals for the Federal Circuit (Federal Circuit) have held that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also, Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009).  However, the Court and the Federal Circuit have clarified that lay persons, such as the Appellant, are not qualified to offer an opinion that requires medical knowledge, such as a diagnosis or an opinion as to the cause of a disability that may be related to service.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also, Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that a layperson may provide competent evidence to establish a diagnosis where the lay person is "competent to identify the medical condition").  Here, the Appellant is capable of observing symptoms, but she is not competent (i.e., professionally qualified) to offer an opinion as to the cause of the Veteran's death and its relationship to the Veteran's service-connected disabilities.  

Further, the Court has found that treatise materials generally are not specific enough to show a nexus.  Sacks v. West, 11 Vet. App. 314, 317 (1998).  The Court has noted further that medical opinions directed at specific patients are generally more probative than medical treatises.  Herlehy v. Brown, 4 Vet. App. 122, 123 (1993).  In light of the aforementioned authorities, the Board finds that the April 2011 VHA opinion to be more probative than the Appellant's lay statements and the cited medical treatise as to the etiology of the Veteran's ultimately fatal illnesses.  Indeed, the VHA opinion specifically addresses the Veteran's medical history and the diagnosis and etiology of the Veteran's congestive heart failure in detail whereas the cited medical treatise advances that there is an association between psychosocial factors and cardiovascular disease without discussion of either congestive heart failure or the Veteran's specific medical history.  

In the absence of competent evidence reflecting that the Veteran's ultimately fatal congestive heart failure, renal failure, and/or diabetes mellitus originated during active service or secondary to a service-connected disability or persuasive evidence that his service-connected disabilities contributed substantially or materially in bringing about his demise, the Board concludes that service connection for the cause of the Veteran's death is not warranted.  


III.  38 U.S.C.A. § 1318

If a Veteran's death is not determined to be service connected, a surviving spouse may still be entitled to DIC benefits.  Pursuant to 38 U.S.C.A. § 1318(a) (West 2002), the Secretary shall pay benefits to the surviving spouse and children of a deceased veteran who dies, not as the result of his own willful misconduct, and who was in receipt of or entitled to receive (or but for the receipt of retired or was entitled to receive retirement pay) compensation at the time of death for a service-connected disability that either was continuously rated totally disabling for a period of 10 or more years immediately preceding death; or, if so rated for a lesser period, was so rated continuously for a period of not less than five years from the date of such Veteran's discharge or other release from active duty; or, where the Veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated as totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318(b) (West 2002); 38 C.F.R. § 3.22 (2010).  

Except with respect to a claim for benefits under the provisions of 38 U.S.C.A. § 1318 (West 2002)and certain other cases, issues involved in a survivor's claim for death benefits will be decided without regard to any prior disposition of those issues during the Veteran's lifetime.  38 C.F.R. § 20.1106 (2010). 

The Veteran was discharged from active service in October 1945.  He was not a prisoner of war.  At the time of his death, the Veteran's service-connected disabilities were assigned a combined 70 percent rating.  A total rating for compensation purposes based on individual unemployability had been in effect since March 1, 2004, a period of less than 10 years prior to his death in August 2006.  

In his April 2008 Appellant's Brief, the accredited representative asserts that the Veteran was totally disabled for the period of 10 years prior to his death based on the hypothetical "entitled to receive" theory.  The accredited representative cited the Court's holding in Cole v. West, 13 Vet. App. 268 (1999) in support of the Appellant's claim.  

The Board notes that the law has changed since the 1999 Cole decision.  In January 2000, in response to the Cole and related Court decisions, the VA amended 38 C.F.R. § 3.22, the implementing regulation for 38 U.S.C.A. § 1318, to restrict the award of DIC benefits to cases where the Veteran, during his or her lifetime, had, in fact, established a right to receive total service-connected disability compensation for the period of time required by 38 U.S.C.A. § 1318, or would have established such right but for clear and unmistakable error (CUE) in the adjudication of a prior claim or claims.  65 Fed. Reg. 3,388 (Jan. 21, 2000).  The regulation, as amended, thereby prohibited "hypothetical entitlement" as a basis for establishing eligibility.  On April 5, 2002, the VA amended 38 C.F.R. § 20.1106 to provide that there would be no "hypothetical' determinations under 38 U.S.C.A. § 1311(a).  See 67 Fed. Reg. 16,309-16,317 (April 5, 2002).  

Therefore, claims for DIC benefits under 38 U.S.C.A. § 1318, must be adjudicated with specific regard given to VA decisions made during the Veteran's lifetime and without consideration of "hypothetical entitlement" for benefits raised for the first time after a Veteran's death.  

In this case, the Board finds that the criteria for DIC benefits under the provisions of 38 U.S.C.A. § 1318 are not met.  As noted above, "entitled to receive" includes consideration of whether the Veteran, during his lifetime, had, in fact, established a right to receive total a disability compensation for the period of time required by 38 U.S.C.A. § 1318, but for CUE in the adjudication of a prior claim or claims.  38 C.F.R. § 3.22(b)(1) (2010).  Clear and unmistakable error is a rare kind of error and a claim of such error must be raised with specificity.  Fugo v. Brown, 6 Vet. App. 40 (1993) (merely to aver that there was clear and unmistakable error in a case is not sufficient to raise the issue).  

In July 2004, the Veteran was granted a total rating for compensation purposes based on individual unemployability effective as of March 1, 2004.  The Appellant has not claimed CUE with any subsequent VA decision.

At the time of his death in August 2006, the Veteran had been in receipt of a total rating for compensation purposes based on individual unemployability only since March 1, 2004, a period of less than 10 years.  The Veteran was not a prisoner of war.  He had not been continuously rated as totally disabled for five years after service and leading up to his death.  Therefore, the Appellant's claim for DIC benefits under the provisions of 38 U.S.C.A. § 1318 must be denied.  


IV.  Earlier Effective Date

A.  Historical Review

In September 2006, the Appellant submitted an Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child (Including Death Compensation if Applicable) (VA Form 21-534) seeking VA improved death pension benefits.  In January 2007, the RO denied the Appellant's entitlement to VA improved death pension benefits.  The RO determined that "the evidence shows your income effective August 6, 2006, exceeds the maximum annual pension limit set by law."  The Appellant was informed in writing of the adverse decision and her appellate rights in January 2007.  The Appellant did not submit a notice of disagreement (NOD) with the decision.  

In January 2008, the Appellant submitted an Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child (Including Death Compensation if Applicable) (VA Form 21-534) seeking VA improved death pension benefits.  The Appellant's claim was received on January 25, 2008.  In February 2008, the RO granted VA improved death pension benefits; effectuated the award as of January 25, 2008; and effectuated payment of the award as of February 1, 2008.  

B.  Effective Date

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2010).  For awards of death pension benefits based on claims received prior to October 1, 1984, or on or after December 10, 2004, the effective date shall be the first day of the month in which the Veteran's death occurred if claim is received within one year after the date of death.  If not, the effective date shall be, date of receipt of claim.  38 CFR § 3.400(c)(3)(i) (2010).  

Payment of an award of VA improved death pension benefits may not commence prior to the first day of the month following the effective date of the award. 38 C.F.R. § 3.31 (2010).  

VA improved death pension is a benefit payable to a Veteran's surviving spouse or child because of the Veteran's nonservice-connected death.  Basic entitlement exists if (i) the Veteran served for ninety days or more during a period of war; or (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability; and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 (2010) and has an annual income not in excess of the maximum annual pension rate specified in 38 C.F.R. §§ 3.23, 3.24 (2010).  See 38 U.S.C.A. §§ 101(8), 1521(j), 1541(a) (West 2002); 38 C.F.R. §§ 3.3(b)(4) (2010).  

In her February 2008 NOD, the Appellant asserts that the effective date for the award of VA improved death pension benefits should be September 21, 2006.  

The Appellant asserts that the award of VA improved death pension benefits should be effectuated as of September 21, 2006, the date of her initial claim for VA improved death pension benefits.  Initially, the Board notes that the Appellant's September 2006 claim for VA improved death pension benefits was denied by the RO in January 2007.  The Appellant was informed in writing of the adverse decision and her appellate rights in January 2007.  The Appellant did not submit a NOD with the decision.  

Generally, absent the filing of a NOD within one year of the date of mailing of the notification of the initial review and determination of an Appellant's claim and the subsequent filing of a timely substantive appeal, a rating determination is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2010).

The Appellant's reopened claim for VA improved death pension benefits was received by the VA on January 25, 2008.  No communication of record from the Appellant received between January 2007 and January 2008 may be reasonably construed as a reopened claim for VA death pension benefits.  38 C.F.R. §§ 3.155, 3.157 (2010).  In February 2008, the RO awarded the Appellant VA improved death pension benefits; effectuated the award as of January 25, 2008, the date of receipt of the Appellant's reopened claim for VA death pension benefits, and effectuated payment as of February 1, 2008, the first day of the month following the effective date of the award.  Given these facts, the Board concludes that an effective date prior to February 1, 2008, for the payment of VA improved death pension benefits is not warranted.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §§ 3.31, 3.400 (2010).  


ORDER

Service connection for the cause of the Veteran's death is denied.  

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 is denied. 

An effective date prior to February 1, 2008, for the payment of VA improved death pension benefits is denied.



____________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


